95 Mich. App. 197 (1980)
290 N.W.2d 123
PEOPLE
v.
SEEFELD
Docket No. 46229.
Michigan Court of Appeals.
Decided January 23, 1980.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, L. Brooks Patterson, Prosecuting Attorney, Robert C. Williams, Chief Appellate Counsel, and Thomas S. Richards, Assistant Prosecuting Attorney, for the people.
James W. McGinnis, for defendant on appeal.
Before: DANHOF, C.J., and BEASLEY and CYNAR, JJ.
PER CURIAM.
Defendant, William L. Seefeld, was charged with criminal sexual conduct, first degree, in violation of MCL 750.520b; MSA 28.788(2), arising out of the rape of his younger sister.
Pursuant to a plea agreement, defendant pled guilty but mentally ill to criminal sexual conduct, second degree, in violation of MCL 750.520c; MSA 28.788(3). After being sentenced to not less than 5 nor more than 15 years in the custody of the Department of Corrections as a mentally ill person, defendant appeals as of right.
At the time of, but prior to, sentencing, defendant moved for an adjournment of sentencing for the purpose of obtaining a psychiatric examination. The trial court denied defendant's motion and imposed sentence.
On appeal, defendant claims the following statutory provision is mandatory and that failure to comply when requested to do so mandates setting aside the guilty plea.
MCL 768.36(2); MSA 28.1059(2) provides:
"The judge may not accept a plea of guilty but mentally ill until, with the defendant's consent, he has examined the report or reports prepared pursuant to section 20a, has held a hearing on the issue of the *199 defendant's mental illness at which either party may present evidence, and is satisfied that the defendant was mentally ill at the time of the offense to which the plea is entered. The reports shall be made a part of the record of the case."
The guilty but mentally ill verdict was newly created as part of the package of bills enacted by the Legislature in 1975 in an effort to protect the public from violence inflicted by persons with mental ailments who slipped through the cracks in the criminal justice system.[1] Pleas of guilty but mentally ill may only be made and accepted after compliance with the statute.[2]
In this case, defendant did not assert a defense of insanity. Neither was defendant referred to the Center for Forensic Psychiatry in accordance with the statute, nor is there any indication the trial judge received any psychiatric or other reports relating to defendant's mental condition.[3] Part of the purpose of the statute is to protect defendants from deprivation of liberty for mental illnesses, except after appropriate psychiatric evaluation. At the same time, the Legislature sought to protect the public from harm and violence by creation of the new verdict of guilty but mentally ill. Failure to comply with the statute defeats its purpose.
The plea of guilty but mentally ill in this case falls far short of compliance with the statutory requirements and, as such, is defective and cannot be accepted. The plea and sentence are set aside and the cause remanded to the trial court for trial on the merits, or for other appropriate proceedings according to law.
Reversed and remanded.
NOTES
[1]  1975 PA 179 and 1975 PA 180. See discussion in People v Mangiapane, 85 Mich App 379, 381-391; 271 NW2d 240 (1978).
[2]  MCL 768.36(2); MSA 28.1059(2).
[3]  In his brief, the prosecutor concedes no reports were examined by the trial judge.